No. 2--05--0971                   filed: 7/31/06
______________________________________________________________________________


                                            IN THE

                             APPELLATE COURT OF ILLINOIS

                           SECOND DISTRICT
______________________________________________________________________
________

In re MARRIAGE OF                )    Appeal from the Circuit Court
CHRISTOPHER M. GAMBLA,           )    of Du Page County.
                                 )
     Petitioner-Appellant,       )
                                 )
and                              )    No. 03--D--1116
                                 )
KIMBERLY K. WOODSON,             )    Honorable
                                 )    C. Stanley Austin,
     Respondent-Appellee.        )    Judge, Presiding.
______________________________________________________________________
________

       JUSTICE GILLERAN JOHNSON delivered the opinion of the court:

       The petitioner, Christopher Gambla, appeals, pro se, from the September 1, 2005, order of

the circuit court of Du Page County dissolving his marriage to the respondent, Kimberly Woodson.

On appeal, Christopher argues that the trial court erred in awarding custody of the parties' minor

child, Kira Marie, to Kimberly.

                                  I. FACTUAL BACKGROUND

       The parties were married on May 11, 2002, in Atlanta, Georgia. Christopher is Caucasian,

and Kimberly is African-American. Shortly after they married, the parties moved to Illinois, along

with Che Woodson, Kimberly's then six-year-old son from a previous marriage. One child was born

to the parties' marriage: Kira Marie, born on October 19, 2002. On May 13, 2003, Christopher filed

a petition for dissolution of marriage in which he sought sole custody of Kira. On May 14, 2003,
No. 2--05--0971


Kimberly filed a counterpetition for dissolution of marriage in which she also sought sole custody of

Kira.

        Between May 31, 2005, and July 5, 2005, the trial court conducted 15 days of trial, at which

the parties, one court-appointed expert, three experts retained by Kimberly, and several character

witnesses testified. Their testimony is as follows.

                          A. Christopher's and His Witnesses' Testimony

                                           1. Christopher

        Christopher testified that he lives in West Chicago, Illinois, along with his sister and her

husband and their three children. Christopher's mother lives in an apartment on the lower level of

the residence. Christopher has owned the home since August 1997. Christopher's office is in his

home. He is a transportation consultant with Lea and Elliot, a company that designs and implements

railway systems worldwide. Christopher has worked for Lea and Elliot since March 2001.

Christopher has an undergraduate degree in business from the University of Dubuque, Iowa, and a

master's degree in business from Benedictine University in Lisle, Illinois.

        Christopher started dating Kimberly in March 2000. The parties stopped dating in November

2001, but resumed the relationship in January 2002. Kimberly became pregnant in February 2002.

At this time, Kimberly was residing in Georgia and Christopher was residing in Texas. After the

parties relocated to Illinois in June 2002, they moved into the lower-level apartment of Christopher's

home in West Chicago. Christopher's mother moved up to the main level with his sister and her

family. Christopher did not observe any problems between Kimberly and his mother or between

Kimberly and his sister and her family.

        In September 2002, Kimberly informed Christopher that she was unhappy living in the West

Chicago home, because she felt uncomfortable around his family. Subsequently, the parties moved

                                                 -2-
No. 2--05--0971


into an apartment in Wheaton. According to Christopher, he was involved in Kimberly's prenatal

care and was present for the birth of Kira at Central Du Page Hospital. The parties had planned to

have a home birth.      After complications ensued during Kimberly's labor, Christopher was

instrumental in getting Kimberly to the hospital.

        Following Kira's birth, Kimberly started to exhibit bizarre behaviors that led him to suspect

she was depressed. A few weeks after Kira's birth, Kimberly insisted on taking Che and Kira to

Atlanta to visit her family for Thanksgiving. Although he did not agree with the trip, he

accompanied Kimberly. On the drive to Atlanta, Kimberly refused to eat or speak. About a month

after Kira's birth, Christopher came home and found Kimberly sleeping in the closet, curled up in a

fetal position. A few months after Kira was born, Christopher and Kimberly got into a verbal

disagreement that escalated into Kimberly striking Christopher with a shirt while he was holding the

baby.

        Christopher testified that he and Kimberly frequently disagreed regarding the care of Kira.

For example, ten days following Kira's birth, Kira needed treatment because of a discharge from her

right eye. Kimberly refused a medicine, known as erthromycin, for Kira's eyes. Kimberly told

Christopher that she did not want Kira to have the drug because she feared that it would interfere

with breast-feeding. Kira has since had eye problems such as conjunctivitis and styes. Additionally,

Kira was not given her immunizations on schedule, because Kimberly did not want her to receive all

the immunizations at once. Christopher also disagreed with several trips that Kimberly took with

Kira to New Jersey, North Carolina, Atlanta, and Alabama, because of Kira's young age.

        Christopher testified regarding a three-week trip that Kimberly took with Che and Kira to

Atlanta in May 2003 to be with her mother following her mother's cataract surgery. Christopher had

planned to fly to Atlanta on the weekends so that he could spend time with Kira. The second

                                                -3-
No. 2--05--0971


weekend that Christopher flew to Atlanta, he was unable to visit with Kira, because Kimberly had

taken her on a road trip to Birmingham, Alabama. Christopher cancelled his trip to Atlanta the third

weekend because Kimberly informed him that she would be visiting family in Charlotte, North

Carolina. He instead flew down on a Thursday. Christopher went to Kimberly's Georgia home, but

was not permitted to enter. Kimberly initially refused to let Christopher take Kira, but eventually

allowed him to take Kira to his hotel for a few hours.

       In June 2003, when Kimberly returned from her trip to Atlanta, she moved out of the marital

bedroom and into Che's room, whom she had left in North Carolina to attend school. Kimberly did

not tell Christopher for several months what had happened to Che. Christopher always had enjoyed

various activities with Che, such as flying kites and going to the park. Kira's crib remained in the

marital bedroom. Kimberly cared for Kira during the day while Christopher was at work, and

Christopher cared for Kira in the evening and on the weekend. During his evening time, Christopher

would feed and bathe Kira and prepare her for bed. Kimberly was breast-feeding Kira and would

pump breast milk for Christopher to feed Kira.

       In February 2004, about the time Dr. Daniel Hynan performed a custody evaluation on the

parties, Kimberly started feeding and bathing Kira and preparing her for bed. Christopher asked to

resume these duties but Kimberly would not agree. Kira did continue to sleep in Christopher's room.

Christopher eventually began to take Kira to his West Chicago home so that he could have more

parenting time with her. Kimberly and Kira moved out of the apartment in September 2004.

Kimberly did not tell Christopher where she was moving.

       Christopher recalled an incident in March 2004 when he returned from work and noticed that

Kira had red blotches all over her body. He asked Kimberly what had happened to Kira, and

Kimberly responded that she did not know. Christopher went to the drug store and purchased some

                                                 -4-
No. 2--05--0971


children's Benadryl. Christopher administered to Kira a dose of the Benadryl and her symptoms

improved. The following day, Kimberly told Christopher that Kira had eaten a peanut butter cookie.

Christopher knew that Che was allergic to peanuts, so he took Kira to Wheaton Pediatrics to have

her tested for allergies. Dr. Grunewald diagnosed Kira as allergic to peanuts. According to

Christopher, Kira receives her allergy medication only when she is with him.

       Christopher testified that Kimberly continues to breast-feed Kira but no longer provides

Christopher with any breast milk to feed her. Christopher further testified that he and Kimberly

disagree about whether to feed Kira meat and whether to provide Kira with fluoridated water.

Christopher would like Kira's diet to include chicken, pork, beef, and fish. He also would like Kira

to have fluoridated water. According to Christopher, Kimberly is very concerned about the cost of

diapers and does not change Kira as often as he does. Kimberly often accuses Christopher of being

controlling.

                                           2. Dr. Hynan

       Dr. Daniel Hynan, whom the parties stipulated to be qualified as an expert, testified that he

was a licensed psychologist ordered to perform a custody evaluation regarding the instant case. Dr.

Hynan prepared a report recommending that Christopher be given sole custody of Kira. In his

report, Dr. Hynan noted that Kimberly is a full-time homemaker. Kimberly has family in Charlotte,

North Carolina, and in the Atlanta, Georgia, area. Kimberly was seeking to remove Kira to North

Carolina to be near her family there. Kimberly intends to seek full- or part-time employment as a

nurse and hopes to be able to share a nanny with her niece, who is pregnant. Kimberly indicated in

an interview with Dr. Hynan that she had experienced depression after she delivered Kira but that

she opted not to pursue medication, because she was breast-feeding. Kimberly also indicated that




                                                -5-
No. 2--05--0971


she is interested in pursuing a holistic or alternative approach to Kira's health care and was reluctant

to have Kira immunized.

       Kimberly completed the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), a test

that measures emotional and personality functioning. Kimberly answered questions in a somewhat

defensive manner that is associated with limited personal insight. Despite her defensiveness,

Kimberly had a significant elevation on a scale that indicates impulsiveness, difficulty with

authority, and limited frustration tolerance. She also had an elevation on a supplemental scale that

indicates the use of repression as a psychological defense, and she had an elevation close to the

standard cutoff point on a scale that indicates low impulse control.

       Kimberly also completed the Adult-Adolescent Parenting Inventory, a measure of parenting

attitudes and beliefs. Kimberly scored better than average on scales that measure empathy,

disciplinary style, and maintaining an appropriate parental role. She scored average on a scale that

measures the appropriateness of developmental expectations. Dr. Hynan opined, however, that

Kimberly's defensiveness calls into question the validity of the parenting test results.

        Dr. Hynan noted that Christopher is employed full-time and has family in the West Chicago

and Chicago areas. If Christopher is granted custody of Kira, his sister, with whom he resides,

would care for Kira during working hours. Kira would share a room with Christopher for the time

being and later share a bedroom with her cousin Anna. Christopher reported that he has not

experienced any significant psychological problems, although he has felt distressed over the break-

up of his relationship with Kimberly. Christopher advocates conventional health care for Kira.

       Christopher took the MMPI-2 test. Christopher had elevations on supplemental scales that

represent beliefs about social responsibility and working actively on controlling anger. That said,

Christopher answered questions highly defensively, which, according to Dr. Hynan, calls into

                                                  -6-
No. 2--05--0971


question the validity of the personality-test results. Dr. Hynan believes that Christopher's elevations

are likely due to his defensiveness.

       Christopher also completed the Adult-Adolescent Parenting Inventory. He scored better than

average on all of the scales. However, Christopher again answered questions defensively, calling

into question the validity of the parenting-test results.

       Dr. Hynan based his recommendation that Christopher be granted sole custody primarily on

two reasons, one being that he believed that the statutory factor of the interaction of the child with

the parents and siblings favored Christopher. Dr. Hynan explained that he was concerned about

Che's diagnosis and problems with attention deficit disorder and whether Kimberly was properly

treating Che for it. Dr. Hynan also explained that he was concerned with Kimberly's preference for

alternative health care.

       The second reason upon which Dr. Hynan based his recommendation was that he believed

that the statutory factor of the willingness and ability of each parent to facilitate and encourage a

close and continuing relationship between the other parent and the child favored Christopher. Dr.

Hynan acknowledged that each party voiced a willingness and ability to facilitate a good relationship

between Kira and the other parent. Additionally, both parties were participating in a routine in

which Kira had good access to both parents. However, Kimberly was pursuing a removal petition,

which would make it much more difficult for a close and continuing relationship between

Christopher and Kira. Dr. Hynan stated that Kimberly's removal petition "had a major impact in that

obviously that's what her primary wish was to do, and perhaps, obviously, it therefore, needed to be

considered, because it was part of the order to consider it."

       Dr. Hynan opined that joint custody would not be in Kira's best interest, due to the parties'

lack of communication and significant disagreements over health care. Additionally, Dr. Hynan

                                                 -7-
No. 2--05--0971


cited the parties' differing preferences about Kira's schooling. Christopher would like Kira to attend

a parochial school and be raised Catholic. Kimberly would like Kira to attend a public school and be

exposed to different religious denominations.

                                            3. Dr. Hatcher

          Dr. Roger Hatcher, whom the parties stipulated to be qualified as an expert, testified that he

was a licensed psychologist ordered to perform a custody evaluation regarding the present case. Dr.

Hatcher prepared a report, similar to Dr. Hynan's, recommending that Christopher be given sole

custody of Kira. Dr. Hatcher reported that Kimberly presented as an attractive, well-dressed woman

with good hygiene. Kimberly was fully cooperative, appeared thoughtful in her responses, and

articulated her concerns about the divorce and custody struggle very well. Kimberly gave no

indication of psychiatric distress, but did appear somewhat guarded and controlled.

         Dr. Hatcher testified that he relied on Dr. Hynan's MMPI-2 test results, which showed a

"mild clinical level elevation of the four scale." According to Dr. Hatcher, individuals with

Kimberly's profile often struggle with self-centeredness and have difficulty maintaining long-term

relationships, due to their tendencies to put their own needs before the needs of others. Kimberly is

likely seen by others as somewhat immature, narcissistic, and egocentric. Although Kimberly is

likely to make a good first impression and others may see her as outgoing and energetic, she tends to

be inwardly resentful and antagonistic when she feels mistreated. However, Kimberly's feelings of

anger and aggression are more likely expressed in passive and indirect ways rather than through

physical attack or confrontation. Dr. Hatcher believed that although Kimberly's responses on the

MMPI-2 test administered by Dr. Hynan showed a mild level of guardedness, her test results were

valid.




                                                  -8-
No. 2--05--0971


       Dr. Hatcher administered to Kimberly the Millon Clinical Multiaxial Inventory-3 (MCMI-3)

test. Kimberly scored well on the Modifying Indices Scale, indicating that her answers were

forthright and honest. There were no findings of significant psychiatric disorders, such as

depression. There was a significant elevation of the Narcissistic Personality scale. Kimberly's

narcissistic tendencies are evident mostly in her difficulties with empathy and the development of

close relationships and in her tendency to put her own needs ahead of the needs of others.

       Dr. Hatcher reported that Christopher was alert and appropriately neatly-dressed.

Christopher was anxious about the divorce and custody proceedings and articulate in expressing his

concerns. Christopher gave no indication of psychological impairment. Dr. Hatcher did note that

Christopher tended to be a rather carefully organized, compulsive individual, who provided "reams

of written documentation" and scrutinized every comment of the examiner.

        Dr. Hatcher opined that Christopher's results on the MMPI-2 test administered by Dr.

Hynan were also valid, despite Christopher's reported defensiveness. Christopher did not have any

significant elevations on any of the clinical scales of the MMPI-2.

       Dr. Hatcher administered to Christopher the MCMI-3 test. Christopher's test responses were

open and nondefensive. The test gave no indications of personality pathology or major psychiatric

disorders. However, there was a significant elevation of the Compulsive Personality Subscale,

which suggests that Christopher tends to be tightly controlled, somewhat obsessive, and overly

attentive to details. Dr. Hatcher explained that these characteristics may be a great benefit to many

people in their chosen professions, as such people would be unlikely to be forgetful in carrying out

their assigned duties. However, when taken to extremes, these characteristics can be irritating to

others, especially when they cause one to over respond to relatively minor concerns.




                                                -9-
No. 2--05--0971


       Dr. Hatcher noted that Kira was a happy, normal-sized child. She was healthy, affectionate,

and social with family and friends. Dr. Hatcher observed Kira during two play sessions, one with

Kimberly and one with Christopher. Dr. Hatcher reported that Kimberly interacts with Kira in a

quiet, soft-spoken manner. Kira was comfortable and affectionate with Kimberly during the play

session. Christopher has a more outgoing parenting style and is verbal and instructive when playing

with Kira. Kira clearly enjoyed herself during the play session with Christopher.

       Kimberly reported to Dr. Hatcher that she had changed her plans to pursue removal of Kira

to North Carolina, because she believes that such a move would make it difficult for Kira to enjoy a

relationship with Christopher. However, Kimberly would like to move from Wheaton into a more

diverse community such as Homewood, Oak Park, or Evanston. Kimberly would like to start Kira in

a Montessori school program and then would like Kira to continue on to public school. Kimberly

would also consider a private school. Kimberly has agreed to let Christopher have Kira baptized in

the Catholic church, but she would also like to expose Kira to other religions.

       Kimberly indicated to Dr. Hatcher that she would look for a pediatrician and a dentist for

Kira who have attitudes about health care similar to her own. Kimberly acknowledged that her

attitudes regarding health care are nonconventional but maintained that numerous medical

professionals around the country share her views. Kimberley provided Dr. Hatcher with several

articles and books that support her positions.

       Christopher plans to live in his home in West Chicago. He would have the advantage of

relatives within the household who would care for Kira while he was working. Christopher intends

to raise Kira as a Catholic. At times, he takes Kira to Sunday mass with him. He would enroll Kira

in a Catholic school located in Warrenville. In regard to Kira's health care, Christopher would like

her to see his family practitioner.

                                                 -10-
No. 2--05--0971


       According to Dr. Hatcher, both parties were fit and competent to independently care for Kira.

 However, like Dr. Hynan, Dr. Hatcher recommended that Christopher be given sole custody of

Kira, based on Kimberly's nonconventional views regarding health care and his belief that

Christopher would better encourage the noncustodial parent-child relationship. As to Kimberly's

views on health care, Dr. Hatcher described them as "unusual, perhaps eccentric." As to the ability

to encourage Kira to maintain a close relationship with her noncustodial parent, Dr. Hatcher

explained that Christopher was more open and articulate, while Kimberly was more closed in her

interactions. Dr. Hatcher also cited Kimberly's attempt to remove Kira from Illinois.

                                         4. Arlene Gambla

       Arlene Gambla, Christopher's mother, testified that she helps care for Kira at times when

Christopher has visitation and he is working. Christopher generally works Monday through Friday,

in his home office. Christopher usually has Kira dressed and ready before he goes to his office.

During the day, Kira often plays in the backyard on the swingset and in the sandbox. Kira naps

between 11 a.m. and 1 p.m. Before Kira lies down for her nap, Arlene reads Kira a devotional book

she bought for Kira for Christmas. After Kira wakes up from her nap, Christopher has lunch with

Kira. At 5 p.m., Christopher gets off work and takes over Kira's care. Christopher feeds Kira

dinner, bathes her, and dresses her for bed. Christopher often reads to Kira and says prayers with her

before he puts her down for bed.

       Arlene does not communicate with Kimberly very often. When Kira is with Arlene, Kira

often talks about Kimberly. Arlene believes that it is normal for Kira to talk about her mother and

does not discourage her. Arlene believes that it is difficult for Kira when she is exchanged between

parents. During the exchange, Kira's eyes get real big and dart back and forth. Arlene has never

heard Christopher say anything unpleasant about Kimberly in front of Kira.

                                                -11-
No. 2--05--0971


                                        5. Anthony Morello

       Anthony Morello, Christopher's brother-in-law and Kira's godfather, testified that he has

observed Christopher interact with Kira. Christopher is very caring and loving toward Kira.

Christopher is always focused on Kira's needs. Christopher cooks for Kira, bathes her, and reads to

her. Christopher takes Kira to the park and the zoo on weekends. Kira has a great relationship with

all of Anthony's children, especially his daughter Anna, with whom Kira now shares a room.

Anthony's two sons treat Kira like a sister.

                                     6. Rajkumar Rambhajan

       Rajkumar Rambhajan testified that he worked with Christopher at O'Hare Transit System,

where Christopher was a supervisor. Christopher supervised several African-American employees,

as one-third of the company employees were minorities. Christopher never had any difficulties

interacting with his African-American employees.

                           B. Kimberly's and Her Witnesses' Testimony

                                               1. Kimberly

       Kimberly testified that she lives in Naperville with Che, Kira, and her mother, Marian

Woodson. Che is 9 and Kira is 22. Kimberly's residence is a single-family home, with three

bedrooms, a den, and a large yard.

       Kimberly attended Rutgers University in New Jersey, where she obtained a bachelor of arts

degree in biology and African-American studies. Kimberly also attended New York University,

where she earned an undergraduate degree in nursing. Kimberly is a licensed nurse in Illinois. In

addition to her undergraduate degrees, Kimberly has a master's degree in public health from Emory

University, which enables her to do epidemiological studies and community needs assessments and

to implement community health promotion programs. Kimberly has also completed two semesters

                                                  -12-
No. 2--05--0971


at Emory University toward a master's degree in nursing, which she plans to complete. Finally,

Kimberly earned a certificate in child growth education, through a correspondence course. Kimberly

put her studies on hold when she became pregnant with Kira. Kimberly and Christopher had

decided that Kimberly would be a stay-at-home mom.

       Kimberly moved into Christopher's West Chicago residence in June 2002. They had planned

to live there temporarily and then purchase a home of their own. Kimberly was uncomfortable

living in Christopher's West Chicago residence, because she did not like how his family treated Che.

For example, Che was not allowed to play on the backyard swingset, although the other children

were permitted to do so. Kimberly also believed that Christopher was overly critical of Che and

reprimanded him too frequently.

       Kimberly testified that Christopher's criticism of her as a parent started when Kira was born.

Christopher stayed home with Kimberly for three or four days following Kira's birth. During that

time, they had a conversation about religious beliefs and how they would raise the children with

regard to religion. The conversation quickly turned into an argument, and Christopher called

Kimberly ungrateful and lazy and accused Kimberly of almost killing Kira with her attempt at a

home birth.

       In November 2002, Kimberly attended counseling for postpartum depression. Christopher

attended one of Kimberly's counseling sessions and read aloud a 14-page document in which he

questioned Kimberly's religious practices, child-rearing ability, and communication skills.

       Kimberly recalled the incident in which Christopher claims that she hit him with a shirt. As

Kimberly remembers, one evening in December 2002, she and Christopher argued because he was

again criticizing her parenting skills and religious beliefs. Kimberly stated that "he at some point in

the argument said to me have I ever called you the N-word and I must think that he was my white

                                                -13-
No. 2--05--0971


boy bitch." She then swore at Christopher, took a lapel tie from her shirt, and in frustration threw

the tie at the bed that Christopher was sitting on, but the tie did not hit him.

       Kimberly explained her position as to the medicine for Kira's eyes following her birth.

Kimberly testified that through her medical training, she was aware that antibiotics are given to

babies to prevent eye infections due to sexually transmitted diseases. To her knowledge, Kimberly

did not have a sexually transmitted disease at the time of Kira's birth.

       Kimberly also explained her position as to Kira's immunizations. Kimberly agreed to

immunize Kira, but wanted to have her immunizations done one by one so that if there was an

adverse reaction to one of the shots, she would be able to tell which one caused the reaction.

       Kimberly recounted the time that Christopher found her in the closet. According to

Kimberly, she was not sleeping. She had just argued with Christopher over how to treat Kira for a

cold. Kimberly wanted to place Kira in the shower, while Christopher wanted to bring in a

humidifier. Kimberly was very upset that Christopher discounted her idea, and she started crying.

When Christopher's mother, sister, and brother-in-law brought a humidifier to the apartment,

Kimberly went into the closet because she did not want them to hear her crying.

       Kimberly testified that Christopher demanded that she leave the apartment while he spent

time with Kira. When she would not agree, he began taking Kira to his West Chicago home to

spend time with her. Christopher also frequently made medical appointments for Kira at times that

he knew Kimberly would not be available. Christopher would then criticize Kimberly for not being

able to attend Kira's doctor visits. Christopher changed Kira's doctor without consulting Kimberly.

       Kimberly is concerned that when she comes to pick up Kira at the West Chicago residence,

Christopher makes her come to the back door. Kimberly feels that Kira may be getting the message

that her mother is not worthy of coming to the front door.

                                                 -14-
No. 2--05--0971


       Kimberly testified that she wants Kira to be exposed to different cultures, languages,

religions, and ways of thinking. Kimberly wants Kira to be able to travel so that she is exposed to

different families and experiences. Kimberly testified that she "wants the world for Kira" and not a

"straight and narrow path." Kimberly testified that when she and Kira spend time together, they

dance and sing. Kimberly has enrolled Kira in tumbling class. Kimberly wants to enroll Kira in

classes to learn ballet and a musical instrument. Kimberly attends an African-American dance class

and has taken Kira to that class on occasion. Kira enjoys dancing with the women and children at

the African-American dance class.

       Kimberly believes that she can teach Kira a lot about African-American culture, including

African-American expressions, the African-American way of moving, African-American

celebrations, and African-American family relationships. Kimberly also wants to help Kira learn to

cope with being a woman of color.

       Kimberly explained that she is reluctant to send Kira to a parochial school. Kimberly

believes that it will be too limiting for Kira. Kira will have to wear a uniform and will not be able to

wear jewelry other than that which is religious. Furthermore, Kimberly is skeptical that Kira will

receive what she needs from a parochial school if she is gifted or for any reason is in need of special

attention.

       Kimberly testified that Kira has a close relationship with Che. Kira and Che play together.

Che reads to Kira. Kira enjoys practicing Tae Kwan Do with Che. Kira turns the pages for Che

when he practices the trumpet.

       Kimberly testified that she attempts to encourage and facilitate a close relationship between

Christopher and Kira. She encourages Christopher to have time alone with Kira. When Kimberly

and Christopher were still living together, she would stand next to Christopher so that Kira would be

                                                 -15-
No. 2--05--0971


comfortable while he fed and bathed Kira. Kimberly provided Christopher with breast milk to feed

Kira. She leaves lists for Christopher regarding what Kira has eaten and when Kira has napped.

Kimberly asks Christopher about his availability before making doctor appointments for Kira.

Kimberly has committed to staying in the Chicago area because she believes that it is important for

Kira to have a relationship with her father.

                                           2. Dr. Thomas

       Dr. Anita Thomas, a psychologist retained by Kimberly, was called to the stand as an expert

witness. During voir dire, Dr. Thomas testified that she is an associate professor at Northeastern

Illinois University.   Dr. Thomas teaches multicultural counseling, family counseling, child

development, human development, professional identity, and ethics.              In addition to her

professorship, Dr. Thomas is engaged in private practice as a licensed clinical psychologist. Dr.

Thomas counsels individuals, couples, and families.

       Dr. Thomas has a Ph.D. in psychology, which she obtained from Loyola University in

Chicago in 1995. Dr. Thomas specialized in multicultural counseling and family therapy. Dr.

Thomas prepared a dissertation on the racial socialization of African-American families. Prior to her

Ph.D., Dr. Thomas obtained a master's degree in community counseling from Loyola in 1992. To

obtain this degree, she prepared a thesis on the emotional reactions of children in stepfamilies.

       Dr. Thomas has published 17 articles, including several concerning African-American

women and children. Dr. Thomas has presented 14 papers and 48 workshops, many of which dealt

with understanding African-American culture and African-American families. Dr. Thomas has had

extensive clinical training in interpreting MMPI-2 scores and significant experience in administering

the MMPI-2 as part of psychological evaluations of children, adolescents, and adults. Dr. Thomas




                                               -16-
No. 2--05--0971


has twice reviewed test results that other psychologists have administered and scored. Dr. Thomas

admitted, however, that she has never before testified as an expert witness.

        Following the above testimony, the trial court found that Dr. Thomas was qualified as an

expert to render opinions only on the methodologies used by Dr. Hynan and Dr. Hatcher. The trial

court did not qualify Dr. Thomas to render an opinion as to which parent Kira should be placed with.

 Although Christopher's attorney objected to the qualification of Dr. Thomas as an expert, when the

trial court asked if he wanted a Frye hearing regarding any of Dr. Thomas's respective opinions,

Christopher's attorney responded that he did not.

        Dr. Thomas testified that there were several cultural concerns that should have been taken

into account in evaluating which parent Kira should be placed with. She noted that Kimberly is

African-American and Christopher is Caucasian. Dr. Thomas testified that African-Americans are

traditionally defined by nine cultural variables: "communalism," or connectedness; harmony;

spirituality; "verve," or spontaneity of expression; movement; oral tradition; social time perspective;

and expressive individualism. According to Dr. Thomas, several of these variables are important in

this case.

        First, as to communalism, African-Americans have "fictive kinships," which are comprised

of extended family, friends, and members of the community. In consultations, Kimberly indicated

that she was extremely close to her family and that relocation to the Chicago area served as a

significant loss of social support for her. The fact that Kimberly is willing to remain in the area

demonstrates her commitment to co-parenting with Christopher.

        Second, as to "verve," many African-American women find comfort in spontaneity and

freedom of expression. This may be seen negatively within the larger community, as it is often

mistaken for impulsivity or recklessness. African-American women generally face a stereotype of

                                                -17-
No. 2--05--0971


being dominant, rebellious, aggressive, rude, loud, and even sexually promiscuous. Consequently,

expressions of anger in African-American women are often seen as more intense or threatening than

they actually are. African-American women typically cope with this by repressing feelings.

       Dr. Thomas testified that one should not rely on the written psychological test scores without

considering other corroborating evidence. Scores should be interpreted in light of cultural variables

and other outside sources of information, such as the fact that Kimberly was living with Christopher

in a strained relationship. If indeed Dr. Hynan and Dr. Hatcher failed to consider the cultural

variables and other sources of information, their findings may be erroneous.

       Dr. Thomas opined that the trial court should take into account Kira's biracial status. In Dr.

Thomas's opinion, it is vitally important that Kira be socialized in the African-American culture.

Less attention needs to be paid to the socialization of Kira's Caucasian identity, since mainstream

culture reflects Caucasian values. In Dr. Thomas's opinion, Kira would get a better sense of her

racial identity from living with Kimberly.

       Dr. Thomas also opined that Kimberly's ideals concerning health care are more widely

accepted than Dr. Hatcher's and Dr. Hynan's evaluations indicate. Dr. Thomas does not believe that

Dr. Hatcher's and Dr. Hynan's evaluations provided any concrete evidence against Kimberly's

parenting skills. In Dr. Thomas's opinion, Kira would benefit from exposure to different religious

practices, which Kimberly plans to provide, because those who are exposed to multiple religious

practices have a better sense of their own spirituality as they grow older.

                                          3. Dr. Alexander

       Dr. Charles Larson Alexander, a psychologist retained by Kimberly, was called to the stand.

During voir dire, Dr. Alexander testified that he was a professor at the Illinois School of Professional

Psychology, where he earned his doctorate degree in clinical psychology in 1998. Dr. Alexander

                                                 -18-
No. 2--05--0971


teaches courses in community mental health, social-psyche indifference, and treatment issues with

diverse populations. Dr. Alexander also has a small private practice. Additionally, Dr. Alexander

supervises a clinical research project that is a joint venture between Kids United, a nonprofit

association, and the Cook County State's Attorney's office. The goal of the research project is to

determine the effectiveness of multi-systemic therapy in the treatment of juvenile sex offenders.

       Dr. Alexander has performed custody evaluations on three prior occasions. He testified in

court in connection with one of those custody disputes and was found to be an expert. Dr.

Alexander has administered and scored the MMPI-2 test numerous times. Dr. Alexander frequently

reviews other clinicians' interpretations of the MMPI-2, in the course of his research project.

Following the above testimony, the trial court found Dr. Alexander qualified to render expert

testimony consistent with opinions disclosed in his written report.

       Dr. Alexander testified regarding his report, in which he concluded that Dr. Hynan's and Dr.

Hatcher's evaluations were suspect. In reaching this conclusion, Dr. Alexander explained that the

mild level of guardedness that Dr. Hynan and Dr. Hatcher observed from Kimberly was not unusual.

Rather, it is to be expected within the context of a custody evaluation, due to a parent's desire not to

adversely impact how others may perceive him or her. Dr. Alexander pointed out that Dr. Hynan

and Dr. Hatcher were far more forgiving with Christopher's guardedness than they were with

Kimberly's guardedness.

       Furthermore, Dr. Alexander explained that Kimberly's elevation on the four scale of the

MMPI-2 was also not unusual and did not necessarily mean that Kimberly had impulsivity or self-

control problems. According to Dr. Alexander, African-Americans tend to produce an elevated four

scale, given the history and present status of racial and power dynamics in this country. Kimberly's




                                                 -19-
No. 2--05--0971


elevated four scale could actually be an indication of strength, not weakness. Additionally, the fact

that Kimberly was in an unhappy and unfulfilling marriage could explain the elevated score.

       Dr. Alexander opined that Kimberly's test scores should have been reconciled with her social

background and the context within which the test was given. The scores also should have been

corroborated with other outside information, such as Dr. Hynan's and Dr. Hatcher's impressions of

Kimberly and reports from significant others. Without any corroborating outside information, Dr.

Hynan's and Dr. Hatcher's determinations that Kimberly has significant personality traits are

speculative.

                                          4. Linda Dorsey

       Linda Dorsey, Kimberly's sister from Decatur, Georgia, testified that Kira and Kimberly have

a warm and engaged relationship. Kira is very attached to Kimberly. Kimberly and Kira talk, sing,

read stories, and frequently laugh. Kimberly breast-feeds Kira, bathes her, and prepares her for naps

and bed. Kimberly is patient with Kira. Che and Kira have a good relationship. Kira and Che are

very glad when they get to see each other. Kira and Che like to play hide and seek. Che and Kira

sing and dance together. Linda has never seen Che act aggressively toward Kira. Kira always wants

to be near Che and frequently asks for "Che Che."

                                         5. Dr. Schulman

       Dr. Larry Schulman, a licensed clinical social worker, testified that he treated Che in North

Carolina. Che is not a danger to himself or anyone else. Che does not have any major psychiatric

problems and does not meet the criteria for learning or behavior disorders. Che has a loving

relationship with Kira.

                                         6. Donna Stevens




                                               -20-
No. 2--05--0971


       Donna Stevens testified that she was a third-grade teacher at Beebe School in the Naperville

Community School District. Donna is Che's teacher. According to Donna, Che is intelligent,

inquisitive, thoughtful and understanding. Che has never shown aggression toward any of the other

students. If Che notices that another student in the class is in need of help, he helps him or her. If

Che notices another student being left out, he tries to include him or her. Che typically receives

average grades.

                                           7. Kate Evans

       Kate Evans testified that she is a therapist at the Western Suburbs YMCA. Kate also helps

with child care for women going to group therapy on Thursday night. Kimberly attends the

Thursday night group and sometimes uses the YMCA child care services for Kira and Che. When

Kimberly drops the children off, she makes sure the kids are settled and is sure to tell the kids that

she will be done in an hour and a half. Kira and Che play together and are very fond of each other.

When Kira gets anxious, Che will hold her. Che interacts well with the other children at the YMCA

and seems to make friends quickly.

                                         8. Marianne Cook

       Marianne Cook testified that her son Joseph attends school with Che. On the first day of

school, Joseph was nervous. Che walked up to Joseph and put his arm around him. Che and Joseph

became friends and have played together at each other's homes several times. Marianne has never

seen Che misbehave.

                                     C. Christopher's Rebuttal

                                            1. Dr. Hynan

       Dr. Hynan testified regarding a report he compiled in rebuttal to Dr. Thomas's and Dr.

Alexander's opinions. Dr. Hynan agreed that cultural factors need to be considered in determining

                                                -21-
No. 2--05--0971


custody, including the fact that Kimberly is African-American and the fact that Christopher is

Caucasian. Additionally, Dr. Hynan agreed that cultural differences need to be considered in

interpreting the MMPI-2 test results. Dr. Hynan opined that there have been "different findings in

different specific studies" relating to racial differences in MMPI-2 scores. In some studies, on some

scales, African-Americans have higher scores, and in other studues, on some scales, Caucasians have

higher scores. Dr. Hynan opined that the differences that do exist tend to be small and not of clinical

significance. Dr. Hynan believed that Kimberly's elevations were too significant to be attributed to

the fact that she is an African-American woman.

                                           2. Dr. Hatcher

       Dr. Hatcher testified regarding a report that he compiled in rebuttal to Dr. Thomas's and Dr.

Alexander's opinions. Dr. Hatcher testified that he believed that ethnicity and racial criteria should

be considered in determining custody. Dr. Hatcher also testified that there was evidence in his field

that African-American women have a slight tendency to score higher on scales that measure

defensiveness. Dr. Hatcher was aware of such evidence when he scored Kimberly's test results, but

from his personal observations of Kimberly, he believed that the elevations had significance. Dr.

Hatcher believed that Kimberly presented herself to be nonconventional and somewhat rebellious in

her attitude, especially toward authority figures.

                                   D. The Trial Court's Decision

       On September 1, 2005, the trial court entered a judgment for dissolution, in which it granted

Kimberly sole custody of Kira and granted Christopher visitation with Kira. In its August 25, 2005,

memorandum opinion, the trial court prefaced the reasons for its determination by stating that

awarding Kimberly sole custody had been a difficult decision. The trial court did not believe that

Kira would be in physical or emotional danger if placed with either parent, as both parents were

                                                -22-
No. 2--05--0971


good, decent, and honorable people. However, because of their inability to effectively co-parent, the

trial court applied the statutory factors in assessing the respective claims for sole custody.

       The trial court first considered the respective wishes of Christopher and Kimberly. With

regard to this factor, the trial court found that both Christopher's and Kimberly's requests were well-

founded and well-intended.

       The trial court next considered the wishes of Kira. The trial court found that because Kira

was only two, she could not express with which parent she desired to live. The trial court noted,

however, that by the accounts of all the witnesses, Kira loves both parents and is happy spending

time with each of them.

       Third, as to the interaction of Kira with her parents and sibling and other significant persons,

the trial court found that Kira has a loving relationship with each parent. Kira also has a loving

relationship with her brother Che. The trial court noted that Kira loves her grandparents, uncles,

aunts, and cousins.

        Fourth, as to Kira's adjustment to her home, school, and community, the trial court found no

indication that Kira has any difficulty in her father's home or her mother's home. Any difficulty that

Kira experiences stems from the uncertainty that has flowed from the custody conflict.

       The fifth factor considered by the trial court was the mental and physical health of all parties

involved. The trial court found that neither Christopher nor Kimberly suffer from any mental or

physical maladies that would preclude them from parenting Kira. To the extent that either parent

had any elevations on psychological tests administered to them, the court found the elevations

insignificant. The trial court noted that although each parent has a very different outlook on what is

best for Kira, neither Christopher's nor Kimberly's parenting approach is wrong.




                                                -23-
No. 2--05--0971


       The sixth and seventh factors considered by the trial court were physical violence or the

threat thereof and the occurrence of ongoing abuse. The trial court found that there had been no

violence by either party directed at the other. The trial court noted that any incidents of conflict had

been merely verbal.

       The final statutory factor considered by the trial court was the willingness and ability of each

party to facilitate and encourage a close and continuing relationship between Kira and the other

parent. With regard to this factor, the trial court stated as follows:

       "Each party gave lip service to their willingness to do so, but there certainly have been

       problems doing so during the pendency of this case. The court finds those difficulties to

       have arisen out of the ongoing inability of the parties to be willing to compromise and

       communicate, not out of any inherent inability of either party to facilitate that relationship.

       The Court is aware that both Dr. Hynan and Dr. Hatcher have opined that it is in Kira's best

       interests that her custody be awarded to [Christopher], primarily, though not exclusively,

       based upon their opinion that he is the one most able to foster and encourage a close

       relationship with the other party. The Court has reviewed their written reports and listened

       closely to their testimony and concludes that the primary basis of that opinion was the

       pendency at the time they did their evaluation of a [p]etition then on file by [Kimberly] to

       remove Kira from the State of Illinois and relocate her to North Carolina. Each of those

       experts acknowledged that that factor weighed heavily in their opinion, and each

       acknowledged that the fact that the [p]etition has been withdrawn by [Kimberly] would

       affect the weight to be given to that factor in the basis of their opinions. As can be seen by a

       review of the above, this case is exceedingly close on the issue of custody. The only good

       news is that no matter which way the court comes down on the award of custody, the child

                                                 -24-
No. 2--05--0971


        will be in good hands and will be properly cared for. The efforts by both parties to somehow

        portray the other as an unfit or uncaring parent has failed, in this Court's opinion. We are left

        with two loving, caring, and able parents who can't agree on what to do with their daughter."



        The trial court also found the fact that Kira is a biracial child to be a relevant factor. The trial

court clarified its consideration of Kira's heritage in stating that it did not believe in a "broad stroke"

approach, that being that Kimberly should be awarded custody solely because she is African-

American. However, the trial court did find that Kimberly would be able to provide Kira with a

"breadth of cultural knowledge and experience that [Christopher] will not be able to do." The trial

court noted that Kira would have to learn to exist as a biracial individual in a society that is

sometimes hostile toward people of different races and that Kimberly would be better equipped to

provide for this emotional need of Kira's.

        The trial court granted Christopher extensive visitation with Kira. Christopher was to have

visitation for a full week at a time on an alternating basis until Kira started school. Once Kira started

school, Christopher would have visitation on Tuesdays and Thursdays and on alternating weekends

and holidays. During summer breaks between school years, Christopher would resume visitation for

a full week at a time on an alternating basis.

        Following the trial court's entry of the above judgment for dissolution, Christopher filed a

timely notice of appeal.

                                            II. DISCUSSION

        On appeal, Christopher contends that the trial court erred in awarding custody of Kira to

Kimberly. Christopher's arguments against the trial court's custody determination are essentially

twofold. Christopher first argues that the trial court erred in admitting Dr. Thomas's expert

                                                   -25-
No. 2--05--0971


testimony. Christopher next contends that the trial court's determination was against the manifest

weight of the evidence.

                             A. The Admission of Dr. Thomas's Testimony

        Christopher's first argument concerns the admission of Dr. Thomas's testimony.                       In

particular, Christopher argues that Dr. Thomas was unqualified and that her opinions were not based

on theories generally accepted by the relevant scientific community.

        The test for competency of an expert is whether the witness exhibits sufficient knowledge of the subject

matter. In re Custody of Baty, 83 Ill. App. 3d 113, 115 (1980). For a witness to testify as an

expert concerning an opinion, it must be demonstrated that the witness possesses special skills or knowledge

beyond that of the average layperson. People v. Hernandez, 313 Ill. App. 3d 780, 784 (2000).

The opinion testimony of an expert is admissible if the expert is qualified by knowledge, skill, experience,

training, or education in a field that has at least a modicum of reliability, and if the testimony would

aid the trier of fact in understanding the evidence. Snelson v. Kamm, 204 Ill. 2d 1, 24 (2003); In re

Marriage of Jawad, 326 Ill. App. 3d 141, 152 (2001). The determination of a witness's qualifications

rests within the sound discretion of the trial judge and will not be reversed absent an abuse of that

discretion. Snelson, 204 Ill. 2d at 24; In re K.T., 361 Ill. App. 3d 187, 202 (2005).

        That said, an expert witness's opinion cannot be based upon mere conjecture and guess. Jawad, 326
Ill. App. 3d at 152. An expert's opinion is only as valid as the reasons for the opinion, and the trial court is

not required to blindly accept the expert's assertion that his testimony has an adequate foundation. Turner

v.Williams, 326 Ill. App. 3d 541, 552-53 (2001). Rather, the trial court must look behind the

expert's conclusion and analyze the adequacy of the foundation. Soto v. Gaytan, 313 Ill. App. 3d 137,

146 (2000). Indeed, the trial court plays a critical role in excluding testimony that does not bear an

adequate foundation of reliability. Soto, 313 Ill. App. 3d at 146.


                                                     -26-
No. 2--05--0971


        Additionally, in determining whether an expert is qualified to render an opinion based on

novel scientific evidence, Illinois follows the test set forth in Frye v. United States, 293 F. 1013

(D.C. Cir. 1923). See People v. Eyler, 133 Ill. 2d 173, 211 (1989). Under the standard articulated in

Frye, the proponent of expert testimony predicated upon a scientific theory must establish that the theory has

gained general acceptance in the expert's scientific field. Turner, 326 Ill. App. 3d at 554. In this

context, "general acceptance" does not mean universal acceptance, and it does not require that the methodology in

question be accepted by unanimity, consensus, or even a majority of experts. In re Commitment of Simons,

213 Ill. 2d 523, 530 (2004). Instead, it is sufficient that the underlying method used to generate

an expert's opinion is reasonably relied upon by experts in the relevant field. Significantly, the Frye test applies

only to "new" or "novel" scientific methodologies. Donaldson v. Central Illinois Public Service Co., 199 Ill.
2d 63, 78-79 (2002). Generally speaking, a scientific methodology is considered "new" or "novel" if

it is " 'original or striking' " or "does 'not resembl[e] something formerly known or used.' " Donaldson, 199 Ill.
2d at 79, quoting Webster's Third New International Dictionary 1546 (1993).

        In the case herein, the trial court did not abuse its discretion in qualifying Dr. Thomas to

testify. The voir dire of Dr. Thomas was extensive and more than adequately demonstrated her

expertise in psychological counseling and testing. Indeed, Dr. Thomas proved herself to be a very

learned psychologist who has taught numerous classes on subjects including multicultural

counseling, family counseling, child development, human development, and professional identity.

Dr. Thomas has also completed and presented dozens of articles, papers, and seminars. Moreover,

Dr. Thomas has had significant experience in administering the MMPI-2 test and in interpreting

MMPI-2 scores. Dr. Thomas's knowledge, experience, education, and skill in the field of

psychology undoubtedly aided the trier of fact in understanding the evaluations performed on

Kimberly and Christopher by Dr. Hynan and Dr. Hatcher, the purpose for which her testimony was


                                                       -27-
No. 2--05--0971


admitted. It is important to note that the trial court did not find Dr. Thomas qualified to make a

custody recommendation, but only to opine on the methods used by Dr. Hynan and Dr. Hatcher in

evaluating Kimberly and Christopher. Dr. Thomas was certainly qualified to comment on the

methodologies of Dr. Hynan and Dr. Hatcher.           Furthermore, we do not believe that the

admission of Dr. Thomas's testimony offended the principles espoused in Frye. Dr. Thomas's

opinions were not based on new or novel methods. This is evident from the testimony of Dr.

Alexander, which Christopher does not challenge and which the dissent barely mentions in its

analysis. Dr. Alexander's testimony closely resembled Dr. Thomas's on many points. Like Dr.

Thomas, Dr. Alexander believed that in scoring Kimberly's personality tests, Dr. Hynan and Dr.

Hatcher should have taken into account outside information, such as the fact that Kimberly and

Christopher were going through a divorce and custody dispute, and also cultural variables, such as

the fact that Kimberly is African-American. Dr. Alexander agreed with Dr. Thomas that Kimberly's

ethnicity could have caused some of her elevated scores. In his report, Dr. Alexander supported

these opinions with citations to many learned treatises such as J.N. Butcher & K. Han, The

Development of an MMPI-2 Scale to Assess the Presentation of Self in a Superlative Manner

(1995), and D. Nichols, Essentials of MMPI-2 Assessment (2001).

       Moreover, even Dr. Hynan and Dr. Hatcher acknowledged in their rebuttal reports that there

was authority in their field that indicated that minorities tended to score higher on certain scales.

Additionally, both Dr. Hynan and Dr. Hatcher acknowledged that race should be taken into

consideration in scoring personality tests and in determining custody. However, despite the fact that

both acknowledged that race was a pertinent factor, neither Dr. Hynan nor Dr. Hatcher believed that

Kimberly's elevated scores were due to her being an African-American woman.




                                               -28-
No. 2--05--0971


       Finally, of particular significance is the fact that when the trial court asked Christopher if he

wanted a Frye hearing regarding any of Dr. Thomas's opinions, Christopher, through his attorney,

responded that he did not. The failure to request a Frye hearing is grounds to treat as waived any

objections on review to the foundation of an expert's opinion. See Snelson, 204 Ill. 2d at 24-25.

       We note that, in his brief, Christopher complains that Dr. Thomas's testimony exceeded the

limited scope for which it was admitted, because she opined as to which parent should be granted

custody of Kira. After closely reviewing Dr. Thomas's testimony and written report admitted into

evidence, we do not believe that Dr. Thomas opined as to which parent should be given custody.

However, portions of Dr. Thomas's testimony did slightly exceed the scope of the trial court's

limitation. Dr. Thomas's testimony focused on three main areas: (1) cultural variables that

commonly affect African-American women; (2) using these cultural variables to score personality

tests; and (3) child development concerns such as health care, spirituality, and racial identity. Some

of Dr. Thomas's testimony regarding child development did not concern the methodologies

employed by Dr. Hynan and Dr. Hatcher, such as Dr. Thomas's testimony that Kimberly would be

better able to foster Kira's racial identity. However, much of this testimony was elicited by

Christopher during cross-examination and objected to by Kimberly. For example, the following

colloquy can be found in the record:

               "[CHRISTOPHER'S ATTORNEY]: When you said Mr. Gambla--do you believe Mr.

       Gambla couldn't give--excuse me. Kira won't get the racial identity that she needs if she

       lived predominantly with Mr. Gambla; is that correct?

               DR. THOMAS: That is correct.

               [CHRISTOPHER'S ATTORNEY]: And that . . .

               DR. THOMAS: That is my opinion.

                                                -29-
No. 2--05--0971


                 [CHRISTOPHER'S ATTORNEY]: And that's because society is going to give, on it's

       whole, give her more racial identity of being Caucasian than she will get from living society

       and getting a black identity. . .

                 [KIMBERLY'S ATTORNEY]: Objection.

                 THE [TRIAL] COURT: If you understand that question Doctor, you may answer it.

       Overruled.

                 DR. THOMAS: In a yes/no fashion?

                 THE [TRIAL] COURT: It was a yes/no question, if you can answer it that way.

                 DR. THOMAS: Can you repeat the question? I'm sorry.

                 [CHRISTOPHER'S ATTORNEY]: Do you believe that Kira would get a better sense

       of her--part of her racial identity from living with Ms. Woodson; correct?

                 DR. THOMAS: Yes.

                 [CHRISTOPHER'S ATTORNEY]: And you also believe that if she lived with Ms.

       Woodson, then she could get enough identity for being part Caucasian from society on--in

       itself?

                 DR. THOMAS: Yes, that's correct."

Kimberly can hardly be faulted for her expert's testimony exceeding the scope of the trial court's

limitation when Christopher elicited such testimony over Kimberly's objection. See In re Kenneth

D., 364 Ill. App. 3d 797, 803 (2006).

       In sum, the trial court did not abuse its discretion in admitting Dr. Thomas's testimony. Dr.

Thomas's testimony was not based on a novel or new scientific theory and did not offend Frye.

Additionally, Christopher is not entitled to a reversal based on the fact that Dr. Thomas's testimony

minimally exceeded the scope for which it was admitted, when he himself elicited such testimony.

                                               -30-
No. 2--05--0971


     B. The Sufficiency of the Evidence Supporting the Trial Court's Custody Determination

        Christopher's next argument is that the trial court's custody determination was against the

manifest weight of the evidence. Christopher argues that the trial court failed to consider all of the

requisite statutory factors and improperly considered the fact that Kira is biracial.

        In a custody dispute, the primary consideration is the best interest and welfare of the child.

750 ILCS 5/602 (West 2004). A decision regarding child custody will not be disturbed on appeal unless it is

against the manifest weight of the evidence. In re Marriage of Petraitis, 263 Ill. App. 3d 1022, 1031

(1993). A judgment is against the manifest weight of the evidence when the opposite conclusion is apparent or

when the findings appear to be unreasonable, arbitrary, or not based upon the evidence. In re Marriage of

Karonis, 296 Ill. App. 3d 86, 88 (1998). In determining whether a judgment is contrary to

the manifest weight of the evidence, the reviewing court views the evidence in the light most

favorable to the appellee. In re Marriage of Divelbiss, 308 Ill. App. 3d 198, 206 (1999). Where the

evidence permits multiple reasonable inferences, the reviewing court will accept those inferences that

support the trial court's order. Divelbiss, 308 Ill. App. 3d at 206-07.

        We will affirm the trial court's ruling if there is any basis to support the trial court's findings. Divelbiss,
308 Ill. App. 3d at 207. There is a strong and compelling presumption that the trial court, the entity

closest to the litigation, has made the proper custody decision. In re Marriage of Diehl, 221 Ill. App. 3d
410, 424 (1991). The trial court's custody determination is afforded "great deference" because the trial

court is at a superior vantage point to judge the credibility of the witnesses and determine the best interest of the

child. In re Marriage of Bates, 212 Ill. 2d 489, 516 (2004); Karonis, 296 Ill. App. 3d at

88. A custody determination inevitably rests on the parties' temperaments, personalities, and

capabilities and the witnesses' demeanor. In re Marriage of Wolff, 355 Ill. App. 3d 403,

413 (2005).


                                                       -31-
No. 2--05--0971


        Section 602(a) of the Illinois Marriage and Dissolution of Marriage Act (Act) (750 ILCS

5/602(a) (West 2004)) provides that the court shall consider all relevant factors, including: "(1) the

wishes of the child's parent or parents as to his custody; (2) the wishes of the child as to his custodian; (3)

the interaction and interrelationship of the child with his parent or parents, his siblings and any other person who

may significantly affect the child's best interest; (4) the child's adjustment to his home, school and community;

(5) the mental and physical health of all individuals involved; (6) the physical violence or threat of physical

violence by the child's potential custodian, whether directed against the child or directed against another person;

(7) the occurrence of ongoing abuse ***; and (8) the willingness and ability of each parent to facilitate and

encourage a close and continuing relationship between the other parent and the child." 750 ILCS

5/602(a) (West 2004). The factors enumerated in section 602(a) are not exclusive. In re

Marriage of Martins, 269 Ill. App. 3d 380, 389 (1995).

        In the present case, the trial court conducted 15 days of trial, considered the testimony of 15

witnesses, and received into evidence and reviewed 128 exhibits, after which it carefully weighed each of the

statutory factors. Based on those factors, the trial court found the parties to be equally qualified to care for

Kira. As to the first factor, the trial court found that both Christopher and Kimberly desired sole custody of

Kira and that their desires were well-intended.

        The trial court next considered the wishes of Kira and found that because Kira was only two

years old, she could not express her feelings as to with which parent she desired to live. The trial

court noted, however, that by the accounts of all the witnesses, Kira loves both parents and is happy

spending time with each of them.

        Third, as to the interaction of Kira with her parents, sibling, and other significant persons, the

trial court found that Kira has a loving relationship with each parent, as well as with Che and her




                                                       -32-
No. 2--05--0971


grandparents, uncles, aunts, and cousins. This third factor is very significant here, as the evidence in

this case reveals a close relationship between Kira and Che, who resides with Kimberly.

        Fourth, as to Kira's adjustment to her home, school, and community, the trial court found no

indication that Kira had any difficulty in her father's home or her mother's home. The trial court's

findings with regard to these first four factors were fully supported by the parties' and their

witnesses' testimony, which established that Kimberly and Christopher each were loving and capable

of providing Kira with a stable home.

        As to the fifth factor, the parties' mental and physical health, the trial court found that neither

Christopher nor Kimberly suffered from any mental or physical maladies that would preclude them

from parenting Kira. To the extent that either parent had any elevations on psychological tests

administered to them, the court found the elevations insignificant. The evidence as to this factor

was conflicting, but nonetheless supported the trial court's findings that both parents were on equal

ground as to their mental and physical health. Dr. Hatcher and Dr. Hynan reported that Kimberly

had some psychological difficulties. However, there was inconsistency in Dr. Hatcher's testimony,

as he at one point described Kimberly's elevation as merely a "mild clinical elevation." Furthermore,

Dr. Thomas and Dr. Alexander believed that Dr. Hatcher and Dr. Hynan may have failed to take into

account pertinent outside factors in scoring Kimberly's personality tests. The trial court apparently

found Dr. Hatcher's and Dr. Hynan's testimony to be slightly impeached, which the trial court was

certainly entitled to do. It would be error to second-guess the trial court's findings here, as the trial

court was in a superior position to judge the credibility of the witnesses. Bates, 212 Ill. 2d at 516;

Karonis, 296 Ill. App. 3d at 88.

        As to the sixth and seventh factors, the trial court found no evidence of physical violence or

ongoing abuse. Although Christopher in his testimony alluded to some acts of physical violence by

                                                  -33-
No. 2--05--0971


Kimberly, the trial court found otherwise. Again, the trial court was in the best position to judge the

credibility of the witnesses, and the trial court should not be second-guessed on this point. Bates,
212 Ill. 2d at 516; Karonis, 296 Ill. App. 3d at 88.

       Finally, the trial court considered the willingness and ability of each party to facilitate and

encourage a close and continuing relationship between Kira and the other parent. With regard to this

factor, the trial court found that both parents needed improvement in this area. The trial court noted

Dr. Hynan's and Dr. Hatcher's opinions that Christopher was more equipped than Kimberly to

encourage a close relationship between Kira and her noncustodial parent. However, the trial court

found that their opinions appeared to have been based in part on the fact that Kimberly was pursuing

a removal petition. Because Kimberly had since changed her plans to move to North Carolina, the

trial court found the parties equal on this factor. The trial court's inference that Dr. Hynan's and Dr.

Hatcher's opinions were partly based on Kimberly's removal petition was a reasonable one. Dr.

Hynan testified that Kimberly's removal petition had played a significant part in his evaluation.

Additionally, Dr. Hatcher testified that he also had considered Kimberly's removal petition.

       With the parties being equal as to all of the above statutory factors, the trial court looked to

other relevant factors. One factor was the fact that Kira is both African-American and Caucasian

and that, as an African-American woman, Kimberly could provide Kira with a "breadth of cultural

knowledge" as to her African-American heritage. The trial court noted that Kira would have to learn

to exist as a biracial woman in a society that is sometimes hostile to such individuals and that

Kimberly would be better able to provide for Kira's emotional needs in this respect. The trial court

believed that this factor tipped the scale slightly in Kimberly's favor, and it awarded Kimberly sole

custody of Kira.




                                                 -34-
No. 2--05--0971


       The dissent contends that racial status was an improper factor for the trial court to consider.

The cold reality is that no one can put blindfolds on in this case. Christopher is Caucasian, Kimberly

is African-American, and Kira is biracial. Illinois case law provides that race may be considered,

but that it may not outweigh all of the other relevant factors. Even Christopher conceded as much

during the oral arguments this court held. In Fountaine v. Fountaine, 9 Ill. App. 2d 482, 486 (1956),

the Illinois Appellate Court, First District, reversed a custody determination where the trial court had

awarded sole custody of the children to the African-American father over the Caucasian mother.

The court in Fountaine reasoned that the trial court had made its decision based solely on the fact

that the children bore predominantly African-American physical characteristics. Fountaine, 9 Ill.

App. 2d at 484-85. The court further reasoned:

       "In passing upon the question of how the interests and welfare of the children will be best

       served, the court can and should take into consideration all relevant considerations which

       might properly bear upon the problem. However, we do not believe that the question of race

       alone can overweigh all other considerations and be decisive of the question. [Citation.] If

       this was the sole and decisive consideration on which the trial court based his decision, and it

       so appears from the record before us, we feel that his discretion was not properly exercised

       ***." Fountaine, 9 Ill. App. 2d at 486.

       Several other Illinois courts have applied the holding in Fountaine to slightly different sets of

circumstances. See In re Custody of Russell, 80 Ill. App. 3d 41, 45 (1979); Langin v. Langin, 2 Ill.

App. 3d 544, 547 (1971). For example, in Russell, the Appellate Court, Fifth District, reviewed a

custody determination where the trial court had awarded custody of the parties' minor son to the

father over the mother. Russell, 80 Ill. App. 3d at 44-45. In making its determination, the trial court

had relied in part on the fact that the mother faced potential social problems due to her interracial

                                                 -35-
No. 2--05--0971


marriage to an African-American man. Russell, 80 Ill. App. 3d at 44. However, the trial court also

considered a handful of other factors, such as the mother's emotional problems, the instability of the

mother's marriage, and the fact that the mother did not have concrete child care plans in place.

Russell, 80 Ill. App. 3d at 44. In affirming the trial court, the Russell court reasoned:

                 "We have no doubt, after reviewing the record, that the court took into consideration

        all relevant factors and did not allow the matter of race alone to overweigh all other

        considerations and did not regard the racial factor as decisive. [Citations.] Instead, the court

        simply acknowledged that social pressures could develop that would be difficult or

        detrimental for [the child]." Russell, 80 Ill. App. 3d at 45.

        Illinois case law is in line with a United States Supreme Court case, Palmore v. Sidoti, 466
U.S. 429, 80 L. Ed. 2d 421, 104 S. Ct. 1879, (1984). In Palmore, the Supreme

Court reviewed an award of custody of a Caucasian child to the Caucasian father over the Caucasian mother,

who had remarried an African-American man. Palmore, 466 U.S. at 431-32, 80 L. Ed. 2d at

425, 104 S. Ct. at 1881.                    The Supreme Court determined that the custody award was

unconstitutional, not because the trial court considered race, but because the trial court considered solely race.

Palmore, 466 U.S. at 432, 80 L. Ed. 2d at 425, 104 S. Ct. at 1881. Indeed, the Supreme Court was

careful to premise its holding with the following statement: "But that court was entirely candid and made no

effort to place its holding on any ground other than race." Palmore, 466 U.S. at 432, 80 L. Ed.
2d at 425, 104 S. Ct. at 1881.

        Volumes of cases from other jurisdictions have interpreted Palmore as not prohibiting the consideration

of race in matters of child custody. See, e.g., J.H.H. v. O'Hara, 878 F.2d 240, 245 (8th

Cir. 1989) (declining to read Palmore as "a broad proscription against the consideration of race in matters of

child custody"); Drummond v. Fulton County Department of Family & Children Services, 563 F.2d


                                                      -36-
No. 2--05--0971


1200, 1204-06 (5th Cir.1977) (en banc) (determining that use of race as merely one factor in making adoption

decisions is constitutional), cert. denied, 437 U.S. 910, 57 L. Ed. 2d 1141, 98 S. Ct. 3103 (1978);

Tallman v. Tabor, 859 F. Supp. 1078 (E.D. Mich. 1994) (holding that race can be considered in

determining custody so long as race is not the sole consideration); In re Davis, 502 Pa. 110, 125-39,

465 A.2d 614, 621-29 (1983) (holding that trial court should have considered race as a factor in making

foster placement decision); Farmer v. Farmer, 109 Misc. 2d 137, ___, 439 N.Y.S.2d 584,

588 (1981) (stating that "the general rule appears to be that race is simply one factor among many others

which should be considered in determining what is in the child's best interest"). Indeed, it appears that so

long as race is not the sole consideration for custody decisions, but only one of several factors, it is not an

unconstitutional consideration. The dissent grossly misinterprets the holding of Palmore and ignores its progeny.



         In this case, Kira's racial status did play a role in the trial court's decision to award custody to

Kimberly. However, contrary to the dissent's contention, it was not the sole factor. In fact, the dissent

unfairly characterizes the trial court's opinion as insinuating "that only an African-American person can properly

raise a biracial child in this society." Slip op. at 50. There were many components besides race that factored

into the trial court's decision.

         The trial court heard evidence from Kimberly as to how she would teach Kira about African-

American culture. In particular, Kimberly hoped to teach Kira about African-American expressions,

the African-American way of moving, African-American celebrations, and African-American family

relationships. Kimberly also wanted to teach Kira how to cope with being a woman of color.

However, the ability to provide Kira with an atmosphere rich in traditions from her African-American heritage

was not the sole factor nor the primary factor considered by the trial court. In fact, the trial court stated that it

did not believe in a "broad stroke" approach that would award custody to Kimberly solely because


                                                       -37-
No. 2--05--0971


she is African-American. The trial court carefully considered and appropriately weighed the eight

requisite statutory factors, along with Kira's cultural background. As such, there is no basis in the

record to determine that the trial court's custody determination was against the manifest weight of

the evidence. It is obvious from the manner in which the trial court painstakingly laid out all of its

reasons for awarding custody of Kira to Kimberly that this was a very difficult decision for the trial

court. There was evidence in favor of Kimberly being granted custody and evidence in favor of

Christopher being granted custody.

          Christopher complains that the trial court did not give enough credence to the opinions of Dr.

Hynan and Dr. Hatcher, the only two experts qualified to give opinions as to which parent should be

awarded custody. However, it is well-settled law that it is the trial judge, not the expert witness,

who is the trier of fact. See Cerveny v. American Family Insurance Co., 255 Ill. App. 3d 399, 407

(1993); People v. Columbo, 118 Ill. App. 3d 882, 938 (1983). The trier of fact is not bound to

accept the opinion of an expert on an ultimate issue (In re J.H., 153 Ill. App. 3d 616, 631 (1987);

Piano v. Davison, 157 Ill. App. 3d 649, 675 (1987)), which in this case is which parent should be

awarded custody of Kira.        Prohibiting a trier of fact from rejecting an expert's opinion on an

ultimate issue would usurp the role of the trier of fact. People v. Campos, 227 Ill. App. 3d 434, 448

(1992).

          The only recognized exception to the above rule applies when the expert's testimony pertains

to "issues 'beyond the understanding of a lay person,' " such as medical testimony in a medical

malpractice case. Morus v. Kapusta, 339 Ill. App. 3d 483, 492 (2003), quoting Davison, 157 Ill.

App. 3d at 675. Certainly, deciding what is in the best interest of a child is within the average

understanding of a lay person. Although expert testimony may be helpful to the trial court in




                                                  -38-
No. 2--05--0971


determining which parent should get custody, it is not required. The trial court is perfectly capable

of weighing the appropriate factors and making this determination on its own.

       Our Illinois Supreme Court has eloquently explained the role of the trial court:

               "The weight accorded expert testimony must be decided by the trier of fact.

       [Citation.] Even if several competent experts concur in their opinion and no opposing expert

       testimony is offered, it is still within the province of the trier of fact to weigh the credibility

       of the expert evidence and to decide the issue. [Citation.] However, the uncontradicted and

       unimpeached opinion of an expert cannot be rejected arbitrarily. [Citations.] An opinion of

       an expert is to be accorded such weight that, in light of all of the facts and circumstances of

       the case, reasonably attaches to it. [Citation.]" In re Glenville, 139 Ill. 2d 242, 251 (1990).

       The dissent charges the trial court with "incorrectly disregard[ing] the notable expertise" of

Dr. Hynan and Dr. Hatcher. Slip op. at 48. The dissent fails to understand the role of the trier of

fact. The trial court here was not bound to accept Dr. Hynan's and Dr. Hatcher's opinions on which

parent should be awarded custody of Kira. To require the trial court to do so would virtually

eliminate the trial court's responsibility.     The record reveals that the trial court did afford

consideration to Dr. Hynan's and Dr. Hatcher's opinions. However, after giving Dr. Hynan's and Dr.

Hatcher's opinions due consideration, the trial court was free to reject them or place little weight on

them in light of other evidence. Much of Dr. Hynan's and Dr. Hatcher's testimony was called into

question. Both Dr. Thomas and Dr. Alexander disagreed with Dr. Hynan's and Dr. Hatcher's

methods in scoring Kimberly's personality tests. Additionally, Dr. Thomas disagreed with Dr.

Hynan's and Dr. Hatcher's concerns about Kimberly's preference for nonconventional health care.

Finally, Dr. Hynan's and Dr. Hatcher's opinions that Christopher would be the better parent to foster

a relationship with the other parent was controverted by Kimberly's testimony that she believes that

                                                 -39-
No. 2--05--0971


it is important for Kira to have a relationship with Christopher. Kimberly demonstrated her belief by

withdrawing her removal petition and moving her mother to Illinois. Notably, Christopher never

testified as to his desire to promote a relationship between Kira and Kimberly.

       Finally, the dissent criticizes this decision, claiming it is based on a slanted presentation of

"pseudo-facts" and speculation. Slip op. at 52. However, none of the facts that the dissent recites as

being overlooked would merit a different result. This opinion is clearly replete with pages of facts

that favor both sides. Obviously, not every single iota of testimony can be included in this decision.

Furthermore, any "speculations" (slip op. at 52) that the dissent refers to are actually logical

inferences drawn from facts recited.

                                        III. CONCLUSION

       The evidence in this case was closely balanced and the decision to award custody of Kira to

Kimberly was no doubt a very difficult one for the trial court. Oftentimes the trial court is left with

having to choose between two less than desirable parents. But in this case, the trial court was faced

with two good parents, each of whom is capable of raising Kira. The collective testimony and

exhibits depict Kimberly and Christopher almost evenly. After sifting through the relevant factors,

however, the trial court found that Kimberly was the parent who could ever so slightly better

contribute to Kira's overall well-being. Giving the trial court due deference, a reasonable person

cannot possibly find that the trial court's custody determination is against the manifest weight of the

evidence. As such, we must affirm the custody determination of the trial court.

       For the foregoing reasons, the judgment of the circuit court of Du Page County is affirmed.

       Affirmed.

         JUSTICE BYRNE, specially concurring:




                                                -40-
No. 2--05--0971


       I agree with the conclusion reached in the opinion of the court; however, my road to that end

is different to such a degree that I feel compelled to express why I believe that the trial court's

judgment should be affirmed.

       In reaching its conclusion, this court accepts Dr. Thomas's conclusion that the mother should

have custody. I believe that the court's acceptance of Dr. Thomas's opinion is improper. Dr.

Thomas was one of four expert witnesses certified by the trial court. Of these four witnesses who

were certified to give opinions in the case, one, Dr. Hynan, was the court's neutral witness; the other

three expert witnesses, Drs. Alexander, Hatcher, and Thomas, were controlled experts chosen by the

mother. Although the trial court found Dr. Thomas qualified to render her opinion concerning the

testing methods employed as applied to African-Americans, it found her not qualified to offer an

opinion concerning custody.

       Drs. Hynan and Hatcher performed the tests on each of the parties and concluded that the

father was the preferred custodian. Their opinions were in large part based on the results of these

tests. Dr. Thomas, as well as Dr. Alexander, criticized the testing methods employed by Drs. Hynan

and Hatcher and questioned the accuracy of the results. Both Drs. Thomas and Alexander were

critical of the testing process because they stated that the tests, as given and interpreted, were

probably not accurate as applied to African-Americans, who require analyses different from those

used by Drs. Hynan and Hatcher. Further, the bulk of Dr. Thomas's testimony concerned the subject

of race. While the trial court found her not qualified to render an opinion concerning custody, she

nevertheless came to the conclusion that the mother should have custody because the child is biracial

and a female. Because her conclusion as to custody was not admissible at trial, I believe that the

majority had no right to accept it in affirming the trial court's judgment.




                                                -41-
No. 2--05--0971


        I note also that, aside from Dr. Thomas's opinion regarding custody, there was no competent

expert witness opinion that the mother should have the child. Dr. Alexander never rendered an

opinion as to who should have custody, although he was qualified to express an opinion, and Drs.

Hynan and Hatcher favored the father.

        If I thought that the trial court based its conclusion as to custody in any manner as espoused

by Dr. Thomas, I would not support that result. As the dissent states, it has long been the law that

custody based solely on race is an impermissible exercise of the court's discretion. See Fountaine v.

Fountaine, 9 Ill. App. 2d 482, 486 (1956). I agree with the dissent that, had the court used race as

the sole consideration in its analysis, it would have erred. However, I do not think race was the sole

factor here.

        This court cites In re Glenville 139 Ill. 2d 242 (1990), for the proposition that the trial court

is free to determine the weight to be given to expert testimony. I believe that the trial court gave

little weight to the expert conclusions of Drs. Hynan and Hatcher as to who should have custody,

based on Drs. Thomas's and Alexander's criticism of their testing methods and analyses. The

court then analyzed the myriad of nonexpert testimony offered by both parties consistent with the

requirements of the statute (see 750 ILCS 5/602(a) (West 2004)), and found that a preponderance of

the evidence favored the mother.

        This was a long and complicated trial with many witnesses. The trial judge's memorandum

opinion expressed the difficulty he had in arriving at a decision in a case as close as this one, where

there were so many positives for each parent and, aside from certain eccentricities, no real negatives.

While I support the result reached by this court, I do so for my own reasons. I hope that the parties

will be able to work together to raise their daughter, both contributing their special heritages and

personalities to the best of their abilities.

                                                 -42-
No. 2--05--0971


       JUSTICE McLAREN, dissenting:

       I respectfully dissent, because I am of the opinion that this court's disposition does

not accurately reflect the facts contained in the record. I disagree with numerous portions

of the court's opinion, as to both the facts reported and its conclusions of law. The court's

recitation of facts is slanted toward the proposition that Kimberly should have been

awarded custody, by including only the facts that support its conclusion. Despite the

expansive statement of the facts in the court's opinion, it does not contain all of the facts

necessary for a fair and impartial review of the trial court's judgment.

       This dissent will focus on the trial court's fundamental errors, while commenting on a

few of this court's errors.

                              TRIAL COURT'S ERRORS

       The trial court's rulings concern mixed issues of law and fact. A mixed question of

law and fact is reviewed under the clearly erroneous standard. Knorst v. State Universities

Civil Service System, 325 Ill. App. 3d 858, 861 (2001). The clearly erroneous standard of

review lies between the manifest weight of the evidence standard and the de novo standard

and, as such, it grants some deference to the decision. AFM Messenger Service, Inc. v.

Department of Employment Security, 198 Ill. 2d 380, 392 (2001). "[W]hen the decision ***

[is of] a mixed question of law and fact, the *** decision will be deemed 'clearly erroneous'

only where the reviewing court, on the entire record, is 'left with the definite and firm

conviction that a mistake has been committed.' " AFM Messenger, 198 Ill. 2d at 395,

quoting United States v. United States Gypsum Co., 333 U.S. 364, 395, 92 L. Ed. 746, 766,

68 S. Ct. 525, 542 (1948); see Moss v. Department of Employment Security, 357 Ill. App.
3d 980, 984-85 (2005); Quinlan v. Stouffe, 355 Ill. App. 3d 830, 836 (2005).


                                            -43-
No. 2--05--0971

       A court generally seeks an expert's opinion to assist it in making a custody

determination, and a court cannot disregard medical testimony that is not countervailed by

other competent testimony. In re Violetta B., 210 Ill. App. 3d 521, 535 (1991). The trial

court cannot second-guess an expert's opinion, without basis. To do so would be contrary

to the evidence before the court.        The best interest of the child is the paramount

consideration, and qualified and competent medical testimony concerning the child for

whom the custody decision is being made must not be disregarded when determining what

is in that child's best interest. In re C.B., 248 Ill. App. 3d 168, 179 (1993). Both Dr. Hynan

and Dr. Hatcher, who were certainly experts qualified to opine as to the best interest of

Kira, did render opinions regarding the health, and possible medical, concerns for Kira if

Kimberly were to be awarded custody. Both experts recommended that Christopher be

awarded custody of Kira, without condition or similar concerns for Kira if Christopher had

custody.

       It is important to know that Dr. Hynan and Dr. Hatcher rendered specific opinions as

to why Kimberly should not be awarded sole custody. They could not have been more

clear. As a result of their testing, interviews, and consideration of a plethora of professional

factors, both doctors offered similar reasons for their opinions that Christopher be awarded

custody. Both doctors recited their concerns with Kimberly's ability to fully and properly

attend to Kira's mental and physical needs, including possible medical needs, because of

Kimberly's particular personality type, which included impulsivity, narcissism, difficulties

with authority, and problems with frustration tolerance. Both doctors questioned Kimberly's

ability to openly promote the relationship between Kira and Christopher. Neither doctor

found any significant concerns about Christopher. (Also, this court fails to mention that Dr.


                                             -44-
No. 2--05--0971

Hynan was concerned with the effect that Che, Kira's half brother, might have on Kira

because of Che's reported psychological difficulties, including the report of Che's

threatened suicide.)

       Evidence of the erroneous findings first comes to light by a review of the trial court's

opinion letter. The trial court's six-page letter of opinion sets forth reasons for disregarding

the opinions of both its own expert witness, Dr. Hynan, and Kimberly's chosen expert

witness, Dr. Hatcher.

        "The Court has reviewed their [Drs. Hynan's and Hatcher's] written reports and

       listened closely to their testimony and concludes that the primary basis of that

       opinion was the pendency at the time they did their evaluation[s] of a Petition then

       on file by [Kimberly] to remove Kira from the State of Illinois and relocate her to

       North Carolina. Each of those experts acknowledged that that factor weighed

       heavily in [his] opinion, and each acknowledged that the fact that the Petition has

       been withdrawn by [Kimberly] would affect the weight to be given to that factor in the

       basis of their opinions."

       However, the record clearly indicates that the trial judge was incorrect when he

wrote that critical portion of his opinion letter. The report of proceedings indicates that at

the close of the first day of Dr. Hynan's testimony, the trial court itself asked Dr. Hynan:

"Dr. Hynan, would your opinion relative to custody be any different had removal not been

an area that you looked into at the time that you did your evaluation?" Dr. Hynan

answered: "It would not be any different." Similarly, the report of proceedings from another

trial day indicates that Dr. Hatcher was asked by Christopher's attorney: "Did your opinion

rest in any part on the issue of removal?" Dr. Hatcher answered: "No. The issue had been


                                             -45-
No. 2--05--0971

settled." This testimony alone illustrates that the trial court's ultimate custody decision was

mistaken, when reviewed under the clearly erroneous standard, because the court

incorrectly weighed the testimony by incorrectly factoring nonexistent impeachment of the

reasons for the doctors' custody opinions. This court's opinion inexplicably fails to consider

the trial court's improper factoring, and it compounds the problem because it relies upon the

trial court's erroneous statements in affirming the judgment.

       There is substantial material and unimpeached evidence in the record to rebut the

assertion that Dr. Hynan's and Dr. Hatcher's custody opinions and recommendations

favoring Christopher were based "primarily" upon Kimberly's removal petition. Dr. Hynan's

December 3, 2004, seven-page, single-spaced rebuttal report, done at the court's request,

is replete with specific reasons, information, test result comments, and an item-by-item

rebuttal to the assertions and opinions of Dr. Alexander and Dr. Thomas. Notably, the

report concludes with Dr. Hynan's remarks that the recommendation in his February 19,

2004, report, which recommended that custody be awarded to Christopher, "[does] not

change at all after a review of [Drs. Alexander's and Thomas's] reports." Both of Dr.

Hynan's reports contain extensive, specific details supporting his custody opinion.

Consistent with the record, Dr. Hynan's two written reports dispel the conclusion that Dr.

Hynan based his custody opinion primarily or solely upon Kimberly's removal petition. Both

Drs. Hynan and Hatcher stated that the removal petition was indicative of the likelihood that

Kimberly would not foster a strong relationship between Christopher and Kira, but was not

the sole basis for their custody opinions.

       Dr. Hatcher's rebuttal report, also done at the request of the court, supported his

original custody opinion that Christopher should be awarded custody of Kira, and it


                                             -46-
No. 2--05--0971

responded to the reports of Drs. Alexander and Thomas. A portion of the rebuttal report is

representative of its contents.

        "Dr. Thomas'[s] report essentially opined that I did not properly consider the

       psychological test results in light of the parties being involved in a custody

       evaluation, corroborative information regarding personality traits measured on the

       test, and the ethnicity of Kim Woodson. I disagree. I did, in fact, consider all of

       those factors in my deliberations and they helped form my opinion in the 604.5

       custody report."

The importance and role of the local mandatory divorce evaluation rule, local court rules

15.18 (A)(1) and (2) (18th Judicial Cir. Ct. R.15.18(A)(1) and (2) (eff. March 1, 1998)),

which had produced a professional custody opinion, was virtually cast aside by the court's

ruling based upon an incorrect finding of fact.

       It was error for the trial court to incorrectly disregard the notable expertise,

exhaustive analysis, and extensive custody evaluation reports and testimony of Dr. Hatcher

and Dr. Hynan and other evidence in the record in awarding Kira's custody to Kimberly.

       In the trial court's opinion letter, the court said, "this case is exceedingly close on the

issue of custody."

       However, the court did not look to the extensive reports and testimony of its own

custody expert witness or Kimberly's custody expert witness. Considering that the court

determined that the case was exceedingly close and improperly discounted the substantial

evidence of the expert's preference in favor of the father, it logically follows that a different

result would have occurred if the trial court had not improperly discounted and failed to

consider the expert evidence.


                                              -47-
No. 2--05--0971

       Additionally, the trial court erred in basing its custody award on race. If the trial court

disregarded the opinions of Drs. Hynan and Hatcher, as it did, upon what information or

opinions did the trial court rely? The only references to race were contained in the limited

testimony of Dr. Alexander and Dr. Thomas. The court had limited the opinions of Dr.

Alexander and Dr. Thomas to matters of impeachment of the other experts' testing

techniques.    The court stated that it would not consider their testimony relative to

substantive custodial recommendations, because they had virtually no experience with

child custody evaluations, custody opinions, or even the statutory guidelines for determining

custody. Both those experts testified about the general effects of raising a child of color in

this society, with Dr. Thomas's testimony being based primarily upon literature that she,

herself, authored. Even though Dr. Alexander had not interviewed Christopher or Kira, he

rendered an opinion (negatively) about Christopher anyway.

       Both Drs. Alexander and Thomas offered only general critiques about the tests that

Drs. Hynan and Hatcher had done. The criticisms amounted to inaccurate comments that

Drs. Hynan and Hatcher should have considered the race and circumstances of the parties

when they conducted their tests. Although the trial court barred Kimberly's two controlled

witnesses from offering opinions about the best interest or custody of Kira, the court's letter

of opinion clearly referenced and deferred to their testimony about Kimberly's greater ability

to raise a biracial child. Immediately after stating that it would not use race as the

determinative factor, as Dr. Alexander and Dr. Thomas suggested be done, the court, in the

next sentence of the opinion letter, stated:

       "However, it is true that [Kimberly] will be able, if awarded custody, to provide Kira

       with a breadth of cultural knowledge and experience that [Christopher] will not be


                                              -48-
No. 2--05--0971

       able to do. Kira will have to learn to exist as a biracial individual in a community and

       society that is sometimes hostile to such an individual."

The following paragraph of the court's opinion letter states:

             "The Court finds each of the parties to be fit and proper persons to be awarded

       her custody and to exercise full visitation and parenting rights but awards custody to

       [Kimberly] based on her slightly better ability to provide for the emotional needs of

       the child which may be occasioned by her special circumstances as discussed

       above [her ability to provide a breadth of cultural knowledge and experience to help

       Kira learn to exist as a biracial individual]."

I believe that these words can be read to mean only that the trial court awarded custody to

Kimberly solely on the premise that she was an African-American person who will be able

to provide Kira with a breadth of cultural knowledge and experience that Christopher could

not, due to his race. Despite this court's weak protest to the contrary, the remarks in the

trial court's letter of opinion show that the court's decision for custody improperly hinged on

the sole factor of race: that only an African-American person can properly raise a biracial

child in this society.

       An award of custody based solely on race is impermissible, as an improper exercise

of a trial court's discretion. Fountaine v. Fountaine, 9 Ill. App. 2d 482, 486 (1956). The

United States Supreme Court has also specifically rejected the consideration of racial

biases, or the effects of racial prejudice and classifications, in child custody matters as a

violation of the equal protection clause of the United States Constitution (U.S. Const.,

amend. XIV). Palmore v. Sidoti, 466 U.S. 429, 432, 80 L. Ed. 2d 421, 425, 104 S. Ct. 1879,




                                              -49-
No. 2--05--0971

1881-82 (1984). Thus, the trial court here erroneously used race as its basis for awarding

custody.

          Finally, the trial court erred in allowing in any capacity the opinion testimony of both Dr.

Alexander and Dr. Thomas. Dr. Hynan and Dr. Hatcher, the experts with the stipulated expertise in

rendering custody opinions, refuted the race and gender opinions that Dr. Alexander and Dr. Thomas

rendered while attacking Drs. Hynan's and Hatcher's testing, evaluations, and custody

recommendations. Both Dr. Hynan and Dr. Hatcher testified that the bases for the opinions offered

by Dr. Alexander and Dr. Thomas had no validity or known acceptance of any kind within their

scientific field. Accordingly, the opinions rendered by Dr. Alexander and Dr. Thomas did not meet

the Frye test. See Frye v. United States, 293 F. 1013 (D.C. Cir. 1923). In Illinois, the admission of

expert testimony is governed by the standard first expressed in Frye. In re Commitment of Simons,

213 Ill. 2d 523, 529 (2004); Donaldson v. Central Illinois Public Service Co., 199 Ill. 2d 63, 76-77

(2002).

          Commonly called the "general acceptance" test, the Frye standard dictates that scientific

evidence is admissible at trial only if the methodology or scientific principle upon which the opinion

is based is "sufficiently established to have gained general acceptance in the particular field in which

it belongs." Frye, 293 F. at 1014. In this context, "general acceptance" does not mean universal

acceptance, and it does not require that the methodology in question be accepted by unanimity,

consensus, or even a majority of experts. Simons, 213 Ill. 2d at 530. Instead, it is sufficient that the

underlying method used to generate an expert's opinion is reasonably relied upon by experts in the

relevant field. Simons, 213 Ill. 2d at 530. Significantly, the Frye test applies only to "new" or

"novel" scientific methodologies. Simons, 213 Ill. 2d at 530. "Generally, however, a scientific

technique is 'new' or 'novel' if it is 'original or striking' or does 'not resembl[e] something formerly


                                                 -50-
No. 2--05--0971


known or used.' " Donaldson, 199 Ill. 2d at 79, quoting Webster's Third New International

Dictionary 1546 (1993).

       Drs. Alexander's and Thomas's opinions should have been admitted only if their methods

were sufficiently established to have gained general acceptance in the particular field in which they

belong. Because their methods were not affirmatively shown to be generally accepted in the field of

child custody, their opinions should not have been considered by the trial court. Frye, 293 F. 1013.

This court cites Snelson v. Kamm, 204 Ill. 2d 1 (2003), for the proposition that, if a party does not

request a Frye hearing, the party has waived the Frye issue on appeal. I believe that the holdings of

Snelson do not apply to the mixed questions of fact and law in this case. See Quinlan, 355 Ill. App.
3d at 836. Also, Christopher did obtain a hearing on his motion to bar the testimony of Dr. Thomas,

for reasons consistent with Frye (and In re Marriage of Jawad, 326 Ill. App. 3d 141 (2001)). The

court granted Christopher's motion in part, and it allowed Dr. Thomas to testify only about the

testing techniques of Drs. Hynan and Hatcher. Also, even if a party's inaction constitutes a waiver of

an issue, the party's waiver does not limit our own jurisdiction. Carlson v. City Construction Co.,

239 Ill. App. 3d 211, 243 (1992). I believe that the Frye objection remains. The trial court not only

abused its discretion in allowing such unprecedented testimony; it later improperly based its decision

on evidence that it said it would not consider for that purpose.

                               APPELLATE COURTNo. 2--05--0971


understanding the evaluations ***." (Emphasis added.) Slip op. at 29. The trial court referenced

only the removal petition as a basis for disregarding Dr. Hynan's and Dr. Hatcher's custody opinions.

There is nothing of record that indicates that the trial court believed that Dr. Hynan or Dr. Hatcher

was impeached by the "novel" opinions of Drs. Thomas and Alexander.

        This court notes that the Frye test applies only to principles that are new or novel. But the

court then again employs its unsupported speculations and conclusions to exclude Dr. Thomas's

testimony from having to meet the Frye test: "Furthermore, we do not believe that the admission of

Dr. Thomas's testimony offended the principles espoused in Frye. Dr. Thomas's opinions were not

based on new or novel methods." (Emphasis added.) Slip op. at 29. There is nothing in the record

to suggest that the bases for the opinions of Dr. Alexander and Dr. Thomas were anything but novel,

at best, and racist, at worst.

                                       CONCLUSION

        Because the record clearly shows that the trial court's findings were against the manifest

weight of the evidence, and that the trial court made errors of law, the record compellingly calls for

reversal of the trial court's custody award to Kimberly, and for the award of Kira's custody to

Christopher as being in Kira's best interest.




                                                -52-